Citation Nr: 1110482	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  10-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic residual disability of a pelvic fracture.


REPRESENTATION

Appellant represented by:	Scott A. Scholl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that in a January 2010 substantive appeal, the appellant indicated that he also wished to appeal the issues of entitlement to service connection for residuals of a back injury and residuals of a leg injury, which were denied in a December 2007 rating decision.  The appellant filed a notice of disagreement with the December 2007 rating decision in October 2008 and a statement of the case was issued in April 2009.  As the January 2010 substantive appeal was not received by VA within 60 days of issuance of the statement of the case or within one year of the rating decision, it was not timely in regard to the appellant's claims for entitlement to service connection for residuals of a back injury and residuals of a leg injury.  Thus, the Board does not have jurisdiction to consider the claim.


FINDING OF FACT

There has been no demonstration of a current chronic residual disability of a pelvic fracture at any time during the period on appeal.



CONCLUSION OF LAW

Chronic residual disability of a pelvic fracture was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in January 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  


Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The Board notes that an October 2005 request from the Social Security Administration for VA records indicates that the appellant had filed an application for a period of disability and/or disability benefits.  On examination in December 2008, the appellant stated that he was unemployed because his back would not let him work either as a mechanic or on a pipeline where he was previously working over this past year.  A November 2005 VA treatment record indicated the appellant was working as an auto mechanic.  Thus, there is no indication in the record that the appellant's Social Security Administration disability benefits application related to a chronic residual disability of a pelvic fracture.  Additionally, the appellant noted at the August 2010 Board hearing that he had only received treatment at VA and never used any other doctors.  (See August 2010 Board Hearing Transcript (Tr.) at p.7).  The appellant's VA treatment records, including records from 2005, have been associated with the claims file.  Finally, the appellant filed his claim for entitlement to service connection for residuals of a pelvic injury in October 2008, three years after the Social Security Administration request.  As the Social Security Administration records pre-date the appeal period, the records would not indicate whether the appellant had a chronic residual disability of a pelvic fracture during the period on appeal.  Thus, the Board finds that the Veteran is not prejudiced by the absence of Social Security Administration records, and that a remand for such would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2008 VA medical examination to obtain an opinion as to whether any pelvic disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To prevail on the issue of service connection, there must be medical evidence of a current disability during the appeal period.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

The appellant contends that he is entitled to service connection for residuals of a pelvic fracture.  For the reasons that follow, the Board concludes that service connection is not warranted.

The appellant's service treatment records indicate the appellant was diagnosed in February 1980 with a fracture of his pelvis, left inferior pubic ramus.  He was hospitalized for six days, and discharged to light duty and given Darvon for use as required for pain.  (See February 1980 service treatment record).  Service treatment records dated thereafter, from April 1980 to February 1981, reflect that the Veteran was seen for various complaints and abnormal findings other than involving the pelvis.  On examination for separation from service, in January 1981, physical examination was unremarkable for a disability of the pelvis, or related to fracture thereof.  

The evidence does not demonstrate that the appellant had a pelvic disability or any residual disability of a pelvic fracture during the appeal period.  A December 2008 VA examination report indicates the appellant complained of both hips hurting.  The VA examiner noted that interestingly, he complained more of the right hip hurting than the left.  The report indicates that the appellant may be complaining of bilateral radiculopathy.  On physical examination, both hips had flexion of 125 degrees without pain, limitation or weakness, and extension of 0 degrees without pain, limitation or weakness on three repetitions each.  Hip abduction on the right was essentially normal to around 40 degrees on three repetitions without pain, limitation or weakness, while the left hip was totally normal to 45 degrees without pain, limitation or weakness on three repetitions.  His gait and posture were normal.  The VA examiner's impression was traumatic injury left hip at the same time of a remote inferior pubic ramus injury, with no particular diagnosis to this period of time.  The VA examiner also noted that the appellant had a simultaneous injury to the right hip, with no specific diagnosis to this period of time.

The December 2008 VA examiner stated that the appellant complained of discomfort of the hips since service, but there has been no concrete demonstrable evidence of deficit, and he did not see deficit today in the joints of the hips.  The VA examiner opined that it seemed likely that his hip pain was not a result of the inferior pubic ramus fracture sustained in the original injury or fall because he could not see any current deficit.  The VA examiner requested X-rays of the hips.  A December 2008 bilateral hip X-ray report reflects that the appellant's hips did not have significant degenerative changes and were normal.  The report notes that there was no displaced fracture or gross soft tissue abnormality.  There were no significant degenerative or periarticular erosive changes and the acetabula appeared unremarkable bilaterally.

The appellant's VA treatment records do not reflect that the appellant was diagnosed with a hip disability or residuals of a hip disability.  Although the appellant complained of back pain, which seemed to radiate to the posterior aspect of the left thigh, the VA treatment records do not reflect that the appellant specifically reported hip pain.  (See November 2006 VA treatment record).

The Board acknowledges the appellant's contention that he has chronic residual disability of a pelvic fracture in service, to include a hip disability.  A lay person may be competent to report symptoms of a disability capable of lay observation, and in some circumstances, report a diagnosis of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, a hip disability, as a residual of a pelvic fracture, is a disorder that is typically confirmed by X-rays, and not a disorder susceptible to lay diagnosis.  The appellant has stated that he has shooting pain in his hip, and he is competent to report symptoms such as pain.  (See Tr. at p.9).  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Moreover, the complaint of pain has not been shown to be attributable to a chronic residual disability of a pelvic fracture.  The Veteran, as a layperson without medical training, is not competent to offer an opinion in this regard.

Considering the facts discussed above, an award of service connection is not justified here.  To prevail on the issue of service connection, there must be medical evidence of a current disability during the appeal period.  The competent and probative medical evidence of record fails to establish that the appellant has a current chronic residual disability of a pelvic fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a chronic residual disability of a pelvic fracture is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


